Exhibit 10.2
Form of
SUPPORT AGREEMENT
          This SUPPORT AGREEMENT (this “Agreement”) is entered into as of the
23rd day of October 2009, by and among Builders FirstSource, Inc., a Delaware
corporation (the “Company”), and each of the holders (including any Permitted
Transferees (as hereinafter defined) pursuant to Section 1(g) hereof, each a
“Holder” and collectively, the “Holders”) of the outstanding Second Priority
Senior Secured Floating Rate Notes due 2012 of the Company, CUSIP
No. 12008R-AB-3 (the “Notes”) signatory hereto. The Company and the Holders are
each referred to herein individually as a “Party,” and together as the
“Parties.”
WITNESSETH
          WHEREAS, as part of the Recapitalization (as hereinafter defined) of
the Company, the Company proposes to distribute, at no charge, to each holder of
record of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), on a record date to be set by the Board of Directors of the Company
(the “Board”), transferable rights (the “Rights” and, the associated offering,
the “Rights Offering”) to subscribe for and purchase up to 58,571,428 shares
(the “Offered Shares”) of Common Stock, at a price of $3.50 per share (as
adjusted for any stock split, combination, reorganization, recapitalization,
stock dividend, stock distribution or similar event, the “Subscription Price”),
such that, if the Rights are exercised in full, the Company will receive gross
proceeds of $205.0 million (the “Aggregate Offering Amount”); and
          WHEREAS, in order to facilitate the Rights Offering, the Company is
herewith entering into an Investment Agreement (the “Investment Agreement”), a
copy of which is attached as Exhibit A hereto, with JLL Partners Fund V, L.P., a
Delaware limited partnership (“JLL Fund V”), and Warburg Pincus Private Equity
IX, L.P., a Delaware limited partnership (“Warburg Pincus”) (each of JLL Fund V
and Warburg Pincus, an “Investor,” and collectively, the “Investors”), pursuant
to which, upon the terms and subject to the conditions set forth therein, among
other things, the Investors agree, (i) to the extent that the gross proceeds of
the Right Offering are less than $75.0 million, to purchase, upon expiration of
the Rights Offering, at the Subscription Price, a number of Offered Shares not
subscribed for and purchased by holders of Rights upon exercise of Rights, such
that the total gross proceeds of the Rights Offering equal $75.0 million
(“Unsubscribed Shares”) and (ii) to the extent that the Rights Offering is not
fully subscribed, to exchange the Notes held indirectly by such Investors (the
“Investor Notes”) for shares of Common Stock at an exchange price equal to the
Subscription Price, to the extent of such deficiency and subject to the rights
of other holders of Notes that participate in such exchange as more fully set
forth herein; and

 



--------------------------------------------------------------------------------



 



          WHEREAS, as part of the Recapitalization, and as more fully described
herein, the Company intends to conduct a debt exchange through transactions
exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”), pursuant to Section 4(2) thereunder, pursuant to
which participating holders of Notes will be permitted to make an election,
using a Form of Election substantially in the form attached hereto as Exhibit B,
to exchange, at par, the issued and outstanding Notes held by them (i) for new
second lien debt securities having the terms set forth on Exhibit C hereto (“New
Notes”) and/or (ii) for cash from a portion of the gross proceeds of the Rights
Offering and (iii) under certain circumstances, for shares of Common Stock at an
exchange price equal to the Subscription Price in transactions exempt from the
registration requirements of the Securities Act (collectively, the “Debt
Exchange” and, together with the Rights Offering, the “Recapitalization”); and
          WHEREAS, pursuant to the Investment Agreement, the first $75.0 million
of gross proceeds received by the Company from the Rights Offering and/or the
sale of the Unsubscribed Shares to the Investors will be used by the Company for
general corporate purposes and to pay all fees and expenses incurred in
connection with the Recapitalization, and the remaining proceeds, if any, from
the sale of the Offered Shares pursuant to the Rights Offering will be used to
repurchase outstanding Notes pursuant to the Debt Exchange; and
          WHEREAS, in connection with the Debt Exchange, the Company intends to
seek consents (“Consents”) pursuant to a consent solicitation (the “Consent
Solicitation”) to proposed amendments, substantially on the terms set forth on
Exhibit D hereto (collectively, the “Proposed Amendments”), to the Indenture,
dated as of February 11, 2005, among the Company, the subsidiary guarantors
party thereto, and Wilmington Trust Company, as trustee (the “Old Indenture”),
governing the Notes that would eliminate certain restrictive covenants and
release all of the liens on the collateral securing the Notes; and
          WHEREAS, the execution of this Agreement by each Holder shall
constitute such Holder’s agreement to (i) exchange all Notes held by such Holder
in the Debt Exchange, other than any such Notes Transferred (as hereinafter
defined) by such Holder to a Permitted Transferee (as hereinafter defined),
(ii) not Transfer any Notes held by such Holder, other than to a Permitted
Transferee, at any time prior to the earlier of the Closing (as hereinafter
defined) or the termination of this Agreement and (iii) deliver and not revoke
Consents with respect to all Notes held by such Holder to the Proposed
Amendments in the Consent Solicitation, in each case, subject to the terms and
conditions set forth herein and in the Offering Materials (as hereinafter
defined).
          NOW THEREFORE, in consideration of the mutual representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

2



--------------------------------------------------------------------------------



 



          1. Exchange.
               (a) Subject to the terms and conditions hereof, holders of Notes
participating in the Debt Exchange (each, a “Participating Holder” and,
collectively, “Participating Holders”) will be permitted to make an election to
exchange, at par, all of the issued and outstanding Notes held by them (x) for
up to $145.0 million aggregate principal amount of New Notes (as such aggregate
principal amount shall be reduced pursuant to subsection (i) below) (a “Notes
Election”); (y) for up to $130.0 million in cash from the gross proceeds of the
Rights Offering (as such amount shall be reduced by the amount of any Exchange
Deficiency (as hereinafter defined)) (a “Cash Election”); or (z) a combination
Notes Election and Cash Election (a “Mixed Election”), in such relative
proportions as may be requested by such Participating Holder; provided, that
allocations of New Notes and cash requested by Participating Holders pursuant to
a Notes Election, Cash Election or Mixed Election (each, an “Election” and
collectively, the “Elections”) will be made only after the Exchange Deficiency
(as hereinafter defined), if any, shall have been satisfied by the exchange of
outstanding Notes for shares of Common Stock pursuant to subsection (iv) and, to
the extent applicable, subsection (v), provided, further that, the amounts of
New Notes and cash to which a Participating Holder shall be entitled pursuant to
an Election, shall be subject to the following:
               (i) to the extent that less than 100% of the outstanding Notes
are validly submitted for exchange in the Debt Exchange (such Notes not
submitted for exchange in the Debt Exchange, the “Remaining Notes”), the
aggregate principal amount of New Notes available for exchange in the Debt
Exchange shall be reduced by an amount equal to the aggregate principal amount
of the Remaining Notes (the aggregate principal amount of New Notes as may be
reduced, the “Available Notes”);
               (ii) subject to subsections (iv) and (v) below, to the extent the
aggregate principal amount of Notes for which Participating Holders make valid
Notes Elections and Mixed Elections (but only to the extent of the portion of
such Mixed Election for which New Notes have been requested) exceeds the
aggregate principal amount of the Available Notes, the Available Notes will be
distributed to such Participating Holders making a valid Notes Election or Mixed
Election (but only to the extent of the portion of such Mixed Election for which
New Notes have been requested) pro rata, such that each such Participating
Holder shall be entitled to receive (x) New Notes with an aggregate principal
amount equal to the aggregate principal amount of New Notes requested by such
Participating Holder, multiplied by a fraction, the numerator of which shall be
the aggregate principal amount of all Available Notes and the denominator of
which shall be the aggregate principal amount of New Notes requested by all
Participating Holders pursuant to valid Notes Elections and Mixed Elections (but
only to the extent of the portion of such Mixed Election for which New Notes
have been requested), and (y) cash in an amount equal to the sum of (1) the
difference between the aggregate principal amount of New Notes requested to be
received by such Participating Holder in the Debt Exchange and the aggregate
principal amount of New Notes actually received by such Participating Holder in
the Debt Exchange and (2) the aggregate principal amount of

3



--------------------------------------------------------------------------------



 



Notes for which a valid Cash Election or Mixed Election (but only to the extent
of the portion of such Mixed Election for which cash has been requested) was
made by such Participating Holder;
               (iii) subject to subsections (iv) and (v) below, to the extent
the aggregate principal amount of Notes for which Participating Holders make
valid Cash Elections and Mixed Elections (but only to the extent of the portion
of such Mixed Election for which cash has been requested) exceeds an amount (the
“Available Cash”) equal to the excess of the total gross proceeds of the Rights
Offering over $75.0 million, the Available Cash will be distributed to such
Participating Holders making a valid Cash Election or Mixed Election (but only
to the extent of the portion of such Mixed Election for which cash has been
requested) pro rata, such that each such Participating Holder shall be entitled
to receive (x) the amount of cash requested to be received by such Participating
Holder, multiplied by a fraction, the numerator of which shall be the total
amount of Available Cash and the denominator of which shall be the total amount
of cash requested to be received by all Participating Holders pursuant to valid
Cash Elections and Mixed Elections (but only to the extent of the portion of
such Mixed Election for which cash has been requested), and (y) New Notes with
an aggregate principal amount equal to the sum of (1) the excess of the
aggregate principal amount of Notes for which a valid Cash Election or Mixed
Election (but only to the extent of the portion of such Mixed Election for which
cash has been requested) was made over the aggregate principal amount of Notes
actually exchanged for cash pursuant to this subsection (iii) and (2) the
aggregate principal amount of Notes for which a valid Notes Election or Mixed
Election (but only to the extent of the portion of such Mixed Election for which
New Notes have been requested) was made;
               (iv) subject to (v) below, if the Company receives less than
$205.0 million of gross proceeds from the Rights Offering, Participating Holders
will also be permitted to elect to exchange, and the Investors will be required
to exchange pursuant to the terms of the Investment Agreement, to the extent of
the excess of the Aggregate Offering Amount over the gross proceeds actually
obtained by the Company in the Rights Offering and from the purchase of the
Unsubscribed Shares by the Investors pursuant to the Investment Agreement (such
amount, the “Exchange Deficiency”), Notes held by them for shares of Common
Stock at an exchange price equal to the Subscription Price (a “Stock Election”),
with the number of shares of Common Stock to be issued to each Participating
Holder making a valid Stock Election (including the Investors) to be equal to
the aggregate principal amount of Notes for which a Stock Election is validly
made by such Participating Holder, divided by the Subscription Price; provided,
that in the event that Participating Holders shall make valid Stock Elections
requesting an aggregate number of shares of Common Stock

4



--------------------------------------------------------------------------------



 



exceeding the number of Available Shares (as hereinafter defined), then each
such Participating Holder making a valid Stock Election (including the
Investors) shall be allocated a portion of the Available Shares pro rata, such
that each such Participating Holder shall be entitled to receive the number of
Available Shares, multiplied by a fraction, the numerator of which shall be
equal to the aggregate principal amount of Notes for which a valid Stock
Election shall have been made by such Participating Holder, and the denominator
of which shall be the aggregate principal amount of all Notes for which
Participating Holders shall have made a valid Stock Election (as used herein,
“Available Shares” shall mean a number of shares of Common Stock equal to the
Exchange Deficiency divided by the Subscription Price); and
               (v) to the extent the aggregate principal amount of Notes
exchanged for shares of Common Stock pursuant to subsection (iv) is less than
the full amount of the Exchange Deficiency, including after the exchange of
Notes by the Investors for Common Stock pursuant to the Investment Agreement and
by other Participating Holders making a valid Stock Election, all Participating
Holders making a valid Cash Election, Notes Election or Mixed Election will
receive, in exchange for Notes submitted for exchange in the Debt Exchange with
respect to which a valid Cash Election, Notes Election or Mixed Election shall
have been made, shares of Common Stock at an exchange price equal to the
Subscription Price pro rata in proportion to the amount of Notes submitted for
exchange by them into the Debt Exchange (other than Notes for which a valid
Stock Election was made), with the aggregate number of shares of Common Stock to
be allocated pursuant to this subsection (v) (the “Allocation Shares”) being
equal to the number of Available Shares not allocated to Participating Holders
making valid Stock Elections pursuant to subsection (iv) above, such that each
such Participating Holder (other than Participating Holders who have all of
their Notes exchanged for Available Shares pursuant to subsection (iv) above)
shall be entitled to receive the number of Allocation Shares, multiplied by a
fraction, the numerator of which shall be equal to the aggregate principal
amount of Notes submitted for exchange by such Participating Holder in the Debt
Exchange (other than Notes for which a valid Stock Election was made) and the
denominator of which shall be the aggregate principal amount of all Notes
submitted for exchange in such Debt Exchange (other than Notes for which a valid
Stock Election was made) (any such consideration, the “Exchange Consideration”);
and to the extent a Participating Holder receives shares of Common Stock
pursuant to this subsection (v) in exchange for Notes with respect to which such
Participating Holding had made a valid Cash Election, Notes Election or Mixed
Election, then, notwithstanding any such election, such Participating Holder
shall not be entitled to receive cash and/or New Notes in exchange for such
Notes.

5



--------------------------------------------------------------------------------



 



All shares of Common Stock received in exchange for Notes, including Notes held
by the Investors, are referred to as the “Exchange Shares” and those Exchange
Shares received by the Investors in exchange for outstanding Investor Notes are
referred to as the “Investor Exchange Shares”. The number of Exchange Shares to
be received by a Participating Holder will be rounded to the nearest whole
number so that the Subscription Price multiplied by the aggregate number of
Exchange Shares will not exceed the Exchange Deficiency.
               (b) Upon the terms and subject to the conditions set forth in
this Agreement, subject to Section 1(g) and further subject to the express
condition that the New Notes must be on the terms and conditions specified on
Exhibit C hereto, each Holder hereby irrevocably agrees to submit for exchange,
all Notes owned by such Holder, in the principal amount set forth on such
Holder’s signature page hereto, free and clear of all liens, liabilities,
obligations, claims, charges, security interests, options or pledges, whether
imposed by agreement, understanding, law, equity or otherwise (“Liens”) pursuant
to the Debt Exchange and deliver (and not revoke) its Consents to the Proposed
Amendments in connection with the Consent Solicitation, in each case, in
accordance with the terms and conditions set forth in the confidential private
placement memorandum and other private placement materials prepared by the
Company relating to the Debt Exchange and the Consent Solicitation (as may be
supplemented or amended from time to time in a manner not inconsistent with the
terms of this Agreement, the “Offering Materials”). Following consummation of
the Debt Exchange, Notes validly submitted for exchange by the Holders shall no
longer be outstanding and shall be canceled pursuant to the terms of the Old
Indenture.
               (c) In the event that a Participating Holder validly submitted
for exchange Notes in the Debt Exchange but does not validly make an Election
for Exchange Consideration for the full aggregate principal amount of all Notes
submitted for exchange by such Participating Holder, then such Participating
Holder shall be deemed to have made a Mixed Election with respect to such
principal amount of its Notes for which no election is made (the “Non-Electing
Notes”), such that such Participating Holder shall be deemed to have made a
Notes Election and Cash Election with respect to such Non-Electing Notes based
on the proportion that each of the Available Cash and the Available Notes,
respectively, bears to the aggregate sum of the Available Cash and the Available
Notes. Non-Electing Notes shall be subject to proration in the same manner as if
a Mixed Election were made with respect to such Notes.
               (d) A Consent by a Participating Holder shall represent a Consent
to all of the Proposed Amendments. The valid submission of Notes for exchange by
a Participating Holder pursuant to the Debt Exchange will be deemed to
constitute the giving of a Consent by such Participating Holder to the Proposed
Amendments with respect to such Notes.
               (e) Election by a Holder of Exchange Consideration shall only be
made pursuant to the Offering Materials and nothing contained herein shall be
construed as an election by a Holder of any specific form of any such Exchange
Consideration.

6



--------------------------------------------------------------------------------



 



               (f) The closing of the exchange of Notes pursuant to the Debt
Exchange (the “Closing”) will occur at 10:00 a.m., Eastern Standard Time, on the
fourth (4th) Business Day following the later of (i) the Rights Offering
Expiration Date (as hereinafter defined) and (ii) the satisfaction of the
conditions set forth in Section 4 hereof (or waiver thereof by the party or
parties entitled to waive such conditions) (the “Closing Date”), or such other
time as shall be agreed upon by the Company and the Investors. As used herein,
“Business Day” shall have the meaning ascribed to such term in Rule 14d-1(g)
under the Securities Exchange Act of 1934, as amended and in effect on the date
hereof (the “Exchange Act”) and the “Rights Offering Expiration Date” shall mean
the Business Day on which the Rights Offering expires pursuant to the terms
thereof.
               (g) Prior to the earlier of the Closing and termination of this
Agreement pursuant to Section 5(b), no Holder shall, directly or indirectly,
sell, assign, transfer, convey, hypothecate, pledge, encumber, grant a security
interest in or otherwise dispose of (whether by operation of law or otherwise),
in whole or in part, its Notes or directly or indirectly enter into or cause any
of its Notes to become subject to, any option, warrant, purchase right, or other
contract or commitment that could require such Holder to sell, assign, transfer,
convey, hypothecate, pledge, encumber, grant a security interest in, or
otherwise dispose of (whether by operation of law or otherwise), in whole or in
part (“Transfer”), its Notes; provided, however, that nothing herein shall
preclude sales, transfers or dispositions of the Holder’s Notes and rights
hereunder to any Person (as hereinafter defined) that (i) is an accredited
investor within the meaning of Section 2(15) of the Securities Act, or as
defined in Rule 501 of Regulation D thereunder (an “Accredited Investor”), and
(ii) agrees in writing to be bound by all of the terms of this Agreement by
execution of a counterpart hereto, as evidenced by documentation in form and
substance reasonably satisfactory to the Company (a “Permitted Transferee”).
References in the Agreement to “Person” shall mean an individual, a partnership,
limited liability company, a corporation, a trust, and an unincorporated
organization.
          2. Representations and Warranties.
               (a) Representations and Warranties of the Holders. Each Holder,
severally for itself and not jointly with the other Holders, hereby represents
and warrants to the Company as follows:
               (i) Authority; Binding Obligation. Such Holder has all necessary
power and authority (corporate or other) to execute and deliver this Agreement,
to perform its respective obligations hereunder, and to consummate the
transactions contemplated hereby. Such Holder has taken all necessary action,
corporate or otherwise, required for the due authorization of this Agreement.
This Agreement has been duly executed and delivered by such Holder and is a
valid and binding obligation of such Holder, enforceable against such Holder in
accordance with its terms, except as may be limited by the effect of bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or similar laws
affecting the enforcement of creditors’ rights generally, and subject to
principles of equity and public policy.

7



--------------------------------------------------------------------------------



 



               (ii) No Conflict. The execution and delivery by such Holder of
this Agreement and the consummation by such Holder of the transactions
contemplated hereby will not (x) conflict with or violate its certificate of
incorporation or by-laws, or similar organizational documents, in each case, as
currently in effect, (y) conflict with or violate any laws applicable to such
Holder or by which its properties or assets are bound or are subject, or
(z) result in any breach of, or constitute a default (or an event that with
notice or lapse of time, or both, would constitute a default) under, or give to
others any right of termination, amendment, acceleration or cancellation of, or
require payments under, or result in the creation of a Lien on any of the
properties or assets of such Holder under, any loans, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which such Holder is a party or by which its properties or assets
are bound or subject except, in each case, as would not prevent or impair, in
any material respect, such Holder’s ability to perform its obligations hereunder
or to consummate the transactions contemplated hereby.
               (iii) Consents. The execution and delivery by such Holder of this
Agreement does not, and the performance by such Holder of this Agreement and the
consummation of the transactions contemplated hereby will not, require such
Holder or any Affiliate thereof to obtain any consent, approval, authorization
or permit of, or to make any filing with or notification to (each, a “Consent”),
any nation or government, any state or other political subdivision thereof, any
entity, authority or body exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
any government authority, agency, department, board, commission or
instrumentality of the United States or any state of the United States or any
political subdivision or territory thereof, or any nation, or any court or
legally constituted tribunal or arbitrator (a “Governmental Entity”) or any
third party.
               (iv) Litigation. No claim, action, suit, proceeding or
investigation of any kind, at law or in equity (including actions taken by
injunctive relief) by or before any Governmental Entity is pending or, to the
knowledge of such Holder, threatened against such Holder, if adversely
determined, nor any judgment, order or decree of any Governmental Entity to
which such Holder is a party or subject to, could prevent or impair, in any
material respect, such Holder’s ability to perform its obligations hereunder or
to consummate the transactions contemplated hereby.
               (v) Ownership of the Notes. Each Holder (x) is the holder of
record and beneficial owner of the aggregate principal amount of the Notes set
forth on such Holder’s signature page hereto and owns such Notes free and clear
of all Liens (other than Liens that shall be

8



--------------------------------------------------------------------------------



 



released prior to Closing) and (y) owned the Notes prior to the commencement of
any discussions with the Company or any of its advisors or agents regarding the
Debt Exchange. Except as provided in this Agreement, such Holder is not party
to, and such Holder’s Notes are not otherwise subject to, any option, warrant,
purchase right, or other contract or commitment that could require such Holder
to Transfer its Notes; provided, however, that nothing herein shall preclude
sales, transfers or dispositions of the Holder’s Notes and rights hereunder to
the extent permitted pursuant to Section 1(g).
               (vi) Accredited Investor; Investment Intent. Each Holder
represents that it is an Accredited Investor and acknowledges that neither the
New Notes nor the Common Stock that may be acquired by it pursuant to the Debt
Exchange have been registered under the Securities Act or the securities laws of
any state or other jurisdiction and cannot be disposed of unless
(x) subsequently registered under the Securities Act and the securities laws of
any applicable state or other jurisdiction pursuant to the Resale Registration
Statement (as hereinafter defined) or (y) an exemption from such registration is
available. Each Holder hereby represents that, to the extent it acquires New
Notes and/or Common Stock in the Debt Exchange, it is acquiring such New Notes
or Common Stock pursuant to the Debt Exchange solely for the purpose of
investment and not with a view to, or for offer or sale in connection with, any
distribution of such New Notes or Common Stock.
               (vii) Legended Securities. Each Holder understands and
acknowledges that, upon the original issuance thereof and until such time as the
same is no longer required under any applicable requirements of the Securities
Act or applicable state securities laws, the Company and its transfer agent
shall make such notation in the stock book and transfer records of the Company
as may be necessary to record that the New Notes and Exchange Shares have not
been registered under the Securities Act and that the New Notes and Exchange
Shares may not be resold without registration under the Securities Act or
pursuant to an exemption from the registration requirements thereof.
               (viii) Information Furnished. Information relating to such Holder
furnished to the Company in writing by such Holder expressly for use in the
Resale Registration Statement will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading.
               (b) Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with each of the Holders, as set forth
below. Except for representations, warranties and agreements that are expressly
limited as

9



--------------------------------------------------------------------------------



 



to their date, each representation, warranty and agreement is made as of the
date hereof and as of the Closing Date after giving effect to the transactions
contemplated hereby:
               (i) Organization and Qualification. The Company and each of its
Subsidiaries (as hereinafter defined) has been duly organized and is validly
existing in good standing under the laws of its respective jurisdiction of
incorporation, with the requisite power and authority to own its properties and
conduct its business as currently conducted. Each of the Company and its
Subsidiaries has been duly qualified as a foreign corporation or organization
for the transaction of business and is in good standing under the laws of each
other jurisdiction in which the nature of its properties or business requires
such qualification, except to the extent that the failure to be so qualified or
be in good standing has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. For the purpose of
this Agreement, “Material Adverse Effect” means (x) any material adverse effect
on the business, condition (financial or otherwise) or results of operations of
the Company or its Subsidiaries, taken as a whole, or (y) any material adverse
effect on the ability of the Company, subject to the approvals and other
authorizations set forth in Section 2(b)(vii) to consummate the transactions
contemplated by this Agreement, provided, however, that any effect caused by or
resulting from the following shall not constitute, or be taken into account in
determining whether there has been, or will be, a Material Adverse Effect on or
with respect to the Company: (I) general changes or developments in the industry
in which the Company and its Subsidiaries operate, (II) political instability,
acts of terrorism or war, (III) any change affecting the United States economy
generally or the economy of any region in which the Company or any of its
Subsidiaries conducts business that is material to the business of the Company
and its Subsidiaries, (IV) any change in the price or trading volume of the
Company’s outstanding securities (it being understood that the facts or
occurrences giving rise to or contributing to such change in stock price or
trading volume may be deemed to constitute, or be taken into account in
determining whether there has been, or will be, a Material Adverse Effect), (V)
any failure, in and of itself, by the Company to meet any internal or published
projections, forecasts, or revenue or earnings predictions for any period ending
on or after the date of this Agreement (it being understood that the facts or
occurrences giving rise to or contributing to such failure may be deemed to
constitute, or be taken into account in determining whether there has been, or
will be, a Material Adverse Effect), (VI) the announcement of the execution of
this Agreement, or the pendency of the consummation of the Recapitalization, or
the performance of this Agreement and the transactions contemplated hereby,
including compliance with the covenants set forth herein, or (VII) any change in
any applicable law, rule or regulation or United States generally accepted
accounting principles or interpretation thereof after the date hereof, unless
and to the extent, in the case of clause (I), (II), (III),

10



--------------------------------------------------------------------------------



 



and (VII) above, such effect has had or would reasonably be expected to have a
materially disproportionate adverse effect on the business, condition (financial
or otherwise) or results of operations of the Company and its Subsidiaries,
taken as a whole, relative to other affected persons. For the purposes of this
Agreement, a “Subsidiary” of any person means, with respect to such person, any
corporation, limited liability company, partnership, joint venture or other
legal entity of which such person (either alone or through or together with any
other subsidiary), owns, directly or indirectly, more than 50% of the stock or
other equity interests, has the power to elect a majority of the board of
directors or similar governing body, or has the power to direct the business and
policies.
               (ii) Corporate Power and Authority. The Company has the requisite
corporate power and authority to enter into, execute, and deliver this Agreement
and each other agreement, document, and instrument to which it will be a party
or which it will execute and deliver in connection with the transactions
contemplated by this Agreement (this Agreement and such other agreements,
documents, and instruments collectively, the “Transaction Agreements”) and,
subject to receipt of Stockholder Approval (as hereinafter defined), to perform
its obligations hereunder and thereunder, including the issuance of the Rights,
the Offered Shares (including the Unsubscribed Shares), and any Exchange Shares,
the exchange of outstanding Notes pursuant to the Debt Exchange, and the payment
of the expenses as contemplated by Section 18 of this Agreement. Subject to
receipt of Stockholder Approval, the Company has taken all necessary corporate
action required for the due authorization of the Transaction Agreements,
including the issuance of the Rights, the Offered Shares (including the
Unsubscribed Shares), and any Exchange Shares and the exchange of Notes pursuant
to the Debt Exchange. Based upon the unanimous recommendation of the Special
Committee of the Board, the Board has determined to recommend that stockholders
of the Company vote in favor of the issuance of the Offered Shares in the Rights
Offering, the issuance and sale of the Unsubscribed Shares to the Investors
pursuant to the terms of the Investment Agreement, and the issuance of Exchange
Shares in the Debt Exchange pursuant to the terms hereof.
               (iii) Execution and Delivery; Enforceability. This Agreement and
each other Transaction Agreement will be, at or prior to the Closing Date, duly
and validly executed and delivered by the Company, and each such Transaction
Agreement constitutes, or, when executed and delivered, will constitute, a valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as may be limited by the effect of bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or similar laws
affecting the enforcement of creditors’ rights generally, and subject to
principles of equity and public policy.

11



--------------------------------------------------------------------------------



 



               (iv) Authorized and Issued Capital Stock. The authorized capital
stock of the Company consists of (1) 200,000,000 shares of Common Stock and (2)
10,000,000 shares of preferred stock, par value $0.01 per share (“Preferred
Stock”). As of September 30, 2009, (1) 36,120,251 shares of Common Stock were
issued and outstanding; (2) no shares of Common Stock were held in the treasury
of the Company; (3) 2,581,501 shares of Common Stock were reserved for future
issuance pursuant to outstanding stock options and other rights to purchase
shares of Common Stock and vesting of restricted stock units (each, an “Option”
and, collectively, the “Options”) granted under any stock option or stock-based
compensation plan of the Company or otherwise (the “Stock Plans”); and (4) no
shares of Preferred Stock were issued and outstanding. The issued and
outstanding shares of Common Stock of the Company and each of its Subsidiaries
have been duly authorized and validly issued and are fully paid and
nonassessable, and are not subject to any preemptive rights. Except as set forth
in this Section 2(b)(iv), as of the date of this Agreement, no shares of capital
stock or other equity securities or voting interest in the Company are issued,
reserved for issuance or outstanding. Since the date of this Agreement, no
shares of capital stock or other equity securities or voting interest in the
Company have been issued or reserved for issuance or become outstanding, other
than shares described in this Section 2(b)(iv) that have been issued upon the
exercise of outstanding Options granted under the Stock Plans and other than the
Offered Shares, the Unsubscribed Shares, and the Exchange Shares to be issued in
connection with the transactions contemplated by the Investment Agreement and
this Agreement. Except as described in this Section 2(b)(iv), and other than the
Second Amended and Restated Stockholders Agreement, dated as of June 2, 2005,
neither the Company nor any of its Subsidiaries is party to or otherwise bound
by or subject to any outstanding option, warrant, call, subscription or other
right (including any preemptive right), agreement or commitment that (w)
obligates the Company or any of its Subsidiaries to issue, deliver, sell or
transfer, or repurchase, redeem or otherwise acquire, or cause to be issued,
delivered, sold or transferred, or repurchased, redeemed or otherwise acquired,
any shares of the capital stock of, or other equity or voting interests in, the
Company or any of its Subsidiaries or any security convertible or exercisable
for or exchangeable into any capital stock of, or other equity or voting
interest in, the Company or any of its Subsidiaries, (x) obligates the Company
or any of its Subsidiaries to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, contract, arrangement or
undertaking, (y) restricts the transfer of any shares of capital stock of the
Company (other than pursuant to restricted stock award agreements under the
Stock Plans), or (z) relates to the voting of any shares of capital stock of the
Company. All issued and outstanding shares of capital stock and equity interests
(as applicable) of each Subsidiary are owned beneficially and of record by the
Company or

12



--------------------------------------------------------------------------------



 



another Subsidiary, free and clear of any and all liabilities, obligations,
liens, security interests, mortgages, pledges, charges, or similar encumbrances,
other than as provided under (1) the Loan and Security Agreement, dated December
14, 2007, among the Company, the Borrowers party thereto, the Guarantors party
thereto, the Lenders party thereto, Wachovia Bank, National Association, as
Administrative Agent and Collateral Trustee, UBS Securities LLC, as Syndication
Agent, General Electric Capital Corporation, as Documentation Agent, and
Wachovia Capital Markets, LLC and UBS Securities LLC, as Joint Lead Bookrunners
and (2) the Old Indenture.
               (v) Issuance. The Exchange Shares, if any, to be issued by the
Company in exchange for outstanding Notes pursuant to the Debt Exchange will,
upon receipt of Stockholder Approval, be duly authorized, validly issued and
delivered and fully paid and nonassessable, free and clear of all taxes, liens,
preemptive rights, rights of first refusal, subscription and similar rights.
               (vi) No Conflict. The issuance and delivery of the Exchange
Shares pursuant to the Debt Exchange in accordance with the terms hereof, the
exchange of Notes and issuance of New Notes and payment of cash in exchange
therefor pursuant to the Debt Exchange, and the execution and delivery by the
Company of the Transaction Agreements and performance of and compliance with all
of the provisions hereof and thereof by the Company and the consummation of the
transactions contemplated herein and therein (including compliance by the
Holders with their obligations hereunder and thereunder) (1) will not conflict
with, or result in a breach or violation of, any of the terms or provisions of,
or constitute a default under (with or without notice or lapse of time, or
both), or result, in the acceleration of, or the creation of any lien under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject,
(2) will not result in any violation of the provisions of the Amended and
Restated Certificate of Incorporation or Amended and Restated By-laws of the
Company or any of the organizational or governance documents of its
Subsidiaries, and (3) will not result in any violation of, or any termination or
impairment of any rights under, any statute or any license, authorization,
injunction, judgment, order, decree, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their properties, except in any such case described in
subclauses (1) and (3) for any conflict, breach, violation, default,
acceleration, lien, termination or impairment which has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

13



--------------------------------------------------------------------------------



 



               (vii) Consents and Approvals. No consent, approval,
authorization, order, registration or qualification of or with any third party
or any court or governmental agency or body having jurisdiction over the Company
or any of its Subsidiaries or any of their properties is required for the
issuance and delivery of the Exchange Shares pursuant to the Debt Exchange in
accordance with the terms hereof, the exchange of Notes and issuance of New
Notes and payment of cash in exchange therefor pursuant to the Debt Exchange,
and the execution and delivery by the Company of the Transaction Agreements and
performance of and compliance by the Company with all of the provisions hereof
and thereof and the consummation of the transactions contemplated herein and
therein, except (1) the registration under the Securities Act of the issuance of
the Rights and the Offered Shares pursuant to the exercise of Rights,
(2) filings with respect to and the expiration or termination of the waiting
period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, relating to the sale or issuance of Unsubscribed Shares and Investor
Exchange Shares to the Investors, (3) Consents to the Proposed Amendments to the
Old Indenture, and (4) such consents, approvals, authorizations, registrations
or qualifications (y) as may be required under state securities or Blue Sky laws
in connection with the purchase of the Unsubscribed Shares by the Investors, the
issuance of the Exchange Shares to holders of outstanding Notes, or the
distribution of the Rights and the sale of the Offered Shares to Holders, or
(z) pursuant to the rules of The Nasdaq Stock Market, including the approval of
the Company’s stockholders of the issuance of the Exchange Shares to holders of
outstanding Notes pursuant to the Debt Exchange (such approval of such
transactions, “Stockholder Approval”).
               (viii) Company SEC Documents. Since December 31, 2007, the
Company has filed or submitted all required reports, schedules, forms,
statements and other documents (including exhibits and all other information
incorporated therein) (“Company SEC Documents”) with the United States
Securities and Exchange Commission (the “Commission”). As of their respective
dates, each of the Company SEC Documents complied in all material respects with
the requirements of the Securities Act or the Exchange Act, as applicable, and
the rules and regulations of the Commission promulgated thereunder applicable to
such Company SEC Documents. The Company has filed with the Commission all
“material contracts” (as such term is defined in Item 601(b)(10) of
Regulation S-K under the Exchange Act) that are required to be filed as exhibits
to the Company SEC Documents. No Company SEC Document filed after December 31,
2007, when filed, or, in the case of any Company SEC Document amended or
superseded prior to the date of this Agreement, then on the date of such
amending or superseding filing, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

14



--------------------------------------------------------------------------------



 



Any Company SEC Documents filed with the Commission after the date hereof but
prior to the Closing Date, when filed, will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading.
               (ix) Financial Statements. The financial statements and the
related notes of the Company and its consolidated Subsidiaries included or
incorporated by reference in the Company SEC Documents, and to be included or
incorporated by reference in the Rights Offering Registration Statement and the
Rights Offering Prospectus, comply or will comply, as the case may be, in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act, and the rules and regulation of the Commission thereunder, as
applicable, and fairly present in all material respects the financial position,
results of operations and cash flows of the Company and its Subsidiaries as of
the dates indicated and for the periods specified, subject, in the case of the
unaudited financial statements, to the absence of disclosures normally made in
footnotes and to customary year-end adjustments that are not and shall not be
material; such financial statements have been prepared in conformity with U.S.
generally accepting accounting principles applied on a consistent basis
throughout the periods covered thereby (except as disclosed in the Company SEC
Documents filed before the date of this Agreement), and the supporting schedules
included or incorporated by reference in the Company SEC Documents, fairly
present the information required to be stated therein; and the other financial
information included or incorporated by reference in the Company SEC Documents,
has been or will be derived from the accounting records of the Company and its
Subsidiaries and presents fairly or will present fairly the information shown
thereby; and the pro forma financial information and the related notes included
or incorporated by reference in the Company SEC Documents have been or will be
prepared in all material respects in accordance with the applicable requirements
of the Securities Act and the Exchange Act, as applicable, and the assumptions
underlying such pro forma financial information are reasonable and are set forth
in the Company SEC Documents.
               (x) Private Placement Materials for Debt Exchange. At the time of
its distribution and at the expiration of the Rights Offering, the Offering
Materials that are used by the Company will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

15



--------------------------------------------------------------------------------



 



               (xi) Absence of Certain Changes. Since June 30, 2009, other than
as disclosed in the Company SEC Documents filed before the date hereof, and
except for actions required to be taken pursuant to the Transaction Agreements,
(1) there has not been any change in the capital stock of the Company or its
Subsidiaries from that set forth in Section 2(b)(iv) (other than an aggregate of
25,596 shares of restricted Common Stock granted to certain members of the Board
on August 1, 2009, under the Company’s 2005 Equity Incentive Plan) or any
material change in long-term debt of the Company or any of its Subsidiaries, or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Company on any class of capital stock; and (2) the Company has
been operated in the ordinary course of business, consistent with past practice,
and no event, fact or circumstance has occurred that has had or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
          3. Covenants and Agreements of the Parties.
               (a) Additional Covenants of the Company. Without derogating from
the obligations of the Company set forth elsewhere in this Agreement, the
Company agrees with each of the Holders as set forth below:
               (i) Private Placement Materials for Debt Exchange. As promptly as
practicable following the date of this Agreement, and, in all cases, in
compliance with the exemption provided under Section 4(2) of the Securities Act,
the Company shall prepare and disseminate to the Holders and such other holders
of the outstanding Notes as the Company may determine from time to time, in
accordance with applicable law, the Offering Materials consistent with the terms
of the Debt Exchange as set forth in this Agreement. If at any time prior to the
expiration of the Rights Offering, any event occurs as a result of which the
such Offering Materials, as then amended or supplemented, would include an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or if it shall be necessary to amend or
supplement such Offering Materials to comply with applicable law, the Company
will promptly notify the Holders of any such event and prepare an amendment or
supplement to such Offering Materials that is reasonably acceptable in form and
substance to the Holders that will correct such statement or omission or effect
such compliance.
               (ii) Rule 158. The Company will generally make available to the
Company’s security holders as soon as practicable an earnings statement of the
Company covering a twelve-month period beginning after the date of this
Agreement, which shall satisfy the provisions of Section 11(a) of the Securities
Act.

16



--------------------------------------------------------------------------------



 



               (iii) Listing. The Company shall use its commercially reasonable
efforts to list and maintain the listing of the Exchange Shares on the Nasdaq
Global Select Market.
               (iv) Ordinary Course of Business; Actions Regarding Conditions.
During the period from the date of this Agreement to the Closing Date, the
Company shall conduct its business, and shall cause its Subsidiaries to conduct
their business, in the ordinary course and consistent with the Company’s and its
Subsidiaries’ past practice; and the Company for itself and on behalf of its
Subsidiaries agrees to use its commercially reasonable efforts to preserve
substantially intact their business organizations and goodwill, to keep
available the services of those of their present officers, employees, and
consultants who are integral to the operation of their businesses as presently
conducted, and to preserve their present relationships with significant
customers and suppliers and with other persons with whom they have significant
business relations; and the Company shall not take any action or omit to take
any action that would reasonably be expected to result in the Company’s failure
to satisfy the conditions to the Agreement set forth in Section 4.
               (v) Reasonable Best Efforts. The Company shall use its reasonable
best efforts (and shall cause its Subsidiaries to use their respective
reasonable best efforts) to take or cause to be taken all actions, and do or
cause to be done all things, reasonably necessary, proper or advisable on its or
their part under this Agreement and applicable laws to cooperate with the
Holders and to consummate and make effective the transactions contemplated by
this Agreement and the Recapitalization; provided, that notwithstanding anything
in this Agreement to the contrary, nothing shall require the Company or its
Subsidiaries to dispose of any of its or its Subsidiaries’ assets or to limit
its freedom of action with respect to any of its or its Subsidiaries’
businesses, or to consent to any disposition of the Company’s or its
Subsidiaries’ assets or limits on the Company’s or its Subsidiaries’ freedom of
action with respect to the conduct of any of its or its Subsidiaries’
businesses, or to commit or agree to any of the foregoing.
               (vi) Resale Registration Statement. Prior to the Closing Date,
the Company shall prepare and file with the Commission a registration statement
on Form S-3 or any successor thereto to register offers and sales of New Notes
and Exchange Shares by the Holders pursuant to Rule 415 under the Securities Act
(the “Resale Registration Statement”).
                    (A) The Resale Registration Statement filed with the
Commission shall be consistent in all material respects with the last forms of
such documents provided to the Holders and their counsel to review prior to the
filing thereof. The Company shall: (x) advise the

17



--------------------------------------------------------------------------------



 



Holders promptly of the time when the Resale Registration Statement has become
effective and shall furnish the Holders with copies thereof; and (y) advise the
Holders promptly after the issuance by the Commission of any stop order or of
any order preventing or suspending the use of the Resale Registration Statement,
of the initiation or threatening of any proceeding for any such purpose and in
the event of the issuance of any stop order or of any order preventing or
suspending the use of the Resale Registration Statement or suspending any such
qualification, to use promptly its commercially reasonable efforts to obtain its
withdrawal.
                    (B) The Company shall use its commercially reasonable
efforts to (x) have the Resale Registration Statement declared effective by the
Commission prior to the Closing Date and (y) maintain the Resale Registration
Statement under the Securities Act for a period of one hundred eighty days
(180) days following the Closing Date (such date, the “Termination Date”, and
the period from and after the Closing Date to the Termination Date, the “Resale
Period”). The Company shall take all action as may be necessary or advisable so
that the issuance of the New Notes and the Exchange Shares, and the other
transactions contemplated by this Agreement may be effected in accordance with
the applicable provisions of the Securities Act and the Exchange Act and any
state or foreign securities or Blue Sky laws.
                    (C) The Company shall indemnify and hold harmless the
Holders, their respective Affiliates, and their respective officers, directors,
members, partners, employees, agents, investment managers and controlling
persons (each an “Indemnified Person”) from and against any and all losses,
claims, damages, liabilities and reasonable expenses, joint or several
(“Losses”), arising from any untrue statement of a material fact or omission of
a material fact required to be stated in the Resale Registration Statement, or
any amendments or supplements thereto, or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and shall reimburse such Indemnified Person for any reasonable legal
or other reasonable out-of-pocket expenses incurred in connection with
investigating, responding to or defending any of the foregoing; provided that
the foregoing indemnification will not apply to Losses to the extent that they
directly resulted from (a) any breach by such Indemnified Person of this
Agreement, (b) gross negligence or willful misconduct on the part of such
Indemnified Person, or (c) statements or omissions in the Resale Registration
Statement, or any amendment or supplement thereto made in reliance upon or in
conformity with information relating to such Indemnified Person furnished to the
Company in writing by or on behalf of such Indemnified Person expressly for use
in the Resale Registration Statement or any amendment or supplement thereto.

18



--------------------------------------------------------------------------------



 



               (vii) Rating of New Notes. The Company shall use its commercially
reasonable efforts to obtain prior to the Closing ratings on the New Notes by at
least one national rating agency selected by the Company in its sole discretion.
               (viii) Confidentiality of Certain Information. The Company shall
not disclose the amount of Notes held by any Holder that is disclosed on such
Holder’s signature page hereto (the “Ownership Amount”) without the prior
written consent of such Holder; provided, that, the Company shall be permitted
to disclose the Ownership Amount of any Holder without such Holder’s prior
written consent, (x) if requested or required by interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process by any Governmental Entity or by law or regulation, including the rules
of any stock exchange, (y) to the Investors and their respective Affiliates and
agents, or (z) as may be required in connection with the Company’s filing of the
Resale Registration Statement.
               (ix) Perfection of Certain Security Interests. The Company shall
use its commercially reasonable efforts to do or cause to be done all acts and
things that may be required, including obtaining any required consents from
third parties and entering into one or more security documents governing the New
Notes, to have all security interests in the collateral securing the New Notes
duly created and enforceable and perfected, to the extent required by the
security documents governing the New Notes as promptly as practicable following
the Closing Date, but in any event no later than sixty (60) days thereafter (the
“Security Deadline”); provided that, notwithstanding the foregoing, the
collateral trustee for the New Notes shall be entitled to extend the Security
Deadline in its reasonable discretion; provided further, however, that the
collateral trustee for the New Notes shall not extend the Security Deadline by
more than sixty (60) days.
               (b) Additional Covenants of the Holders. Without derogating from
the obligations of the Holders set forth elsewhere in this Agreement, each of
the Holders agree with the Company as set forth below:
               (i) Commercially Reasonable Efforts; Further Actions. Each Holder
shall use its commercially reasonable efforts to take or cause to be taken all
actions, and do or cause to be done all things, reasonably necessary, proper or
advisable on its or their part under this Agreement and applicable laws to
cooperate with the Company and the other Holders and to consummate and make
effective the transactions contemplated by this Agreement and the
Recapitalization, including:
                    (A) preparing and filing as promptly as practicable all
documentation to effect all necessary notices, reports and other filings and to
obtain as promptly as practicable all consents, registrations, approvals,
permits and authorizations necessary or advisable to be obtained from any third
party or Governmental Entity; and

19



--------------------------------------------------------------------------------



 



                    (B) executing, delivering and filing, as applicable, any
additional ancillary instruments, documents, or agreements necessary to
consummate the transactions contemplated by this Agreement and to fully carry
out the purposes of this Agreement and the transactions contemplated hereby.
               (ii) Short Sale Transactions. Each Holder agrees that it shall
not, and that it shall prohibit its Affiliates from, engaging, directly or
indirectly, in any hedging or other transaction which is designed or could
reasonably be expected to lead to, or result in, or be characterized as, a sale,
an offer to sell, a solicitation of offers to buy, disposition of, loan, pledge,
or grant of any right with respect to the Common Stock, including without
limitation effecting any short sale or having in effect any short position or
any purchase, sale or grant of any right (including without limitation a put or
call option) with respect to the Common Stock or any security that includes,
relates to or derives any significant part of its value from the Common Stock of
the Company.
          4. Conditions to Obligations of the Parties.
               (a) The obligations of each Party to consummate the transactions
contemplated hereby shall be subject to the satisfaction prior to the Closing
Date of each of the following conditions (which may be waived in whole or in
part by the Company and the Requisite Holders in their sole discretion) (as used
herein, “Requisite Holders” shall mean Holders that, directly or indirectly, own
not less than a majority of the aggregate principal amount of Notes held by all
of the Holders):
               (i) Rights Offering. The conditions to the Rights Offering shall
have been satisfied or waived by the party or parties entitled to waive such
conditions.
               (ii) Consents. All material governmental and third-party
notifications, filings, consents, waivers and approvals required for the
consummation of the transactions contemplated by this Agreement and the
Investment Agreement shall have been made or received.
               (iii) No Legal Impediment to Issuance. No action shall have been
taken, no statute, rule, regulation, or order shall have been enacted, adopted,
or issued by any federal, state, or foreign governmental or regulatory
authority, and no judgment, injunction, decree or order of any federal, state or
foreign court shall have been issued that, in each case, prohibits the
implementation of the Debt Exchange, the issuance of Exchange Shares for
outstanding Notes, or the consummation of the

20



--------------------------------------------------------------------------------



 



transactions contemplated by this Agreement or the Investment Agreement or the
Recapitalization or materially impairs the benefit of implementation thereof,
and no action or proceeding by or before any federal, state, or foreign
governmental or regulatory authority shall be pending or threatened wherein an
adverse judgment, decree, or order would be reasonably likely to result in the
prohibition of or material impairment of the benefits of the implementation of
the Debt Exchange, the issuance of Exchange Shares for outstanding Notes, or the
consummation of the transactions contemplated by this Agreement or the
Recapitalization.
               (iv) Stockholder Approval. Stockholder Approval shall have been
received.
               (v) Debt Exchange. At least ninety-five percent (95%) of the
aggregate principal amount of outstanding Notes shall have been validly
submitted for exchange in the Debt Exchange.
               (vi) Proposed Amendments. Requisite Consents to the Proposed
Amendments shall have been received in the Debt Exchange and such Proposed
Amendments shall have been effectuated under the Old Indenture.
               (b) The obligations of each Holder to consummate the transactions
contemplated hereby shall also be subject to the satisfaction prior to the
Closing Date of each of the following conditions (which may be waived in whole
or in part by the Requisite Holders in their sole discretion).
               (i) Representations and Warranties. The representations and
warranties of Company contained in this Agreement shall be true and correct
(disregarding all qualifications and exceptions contained therein relating to
materiality, Material Adverse Effect or similar qualifications, other than such
qualifications contained in Sections 2(b)(i) and 2(b)(ix) as of the date hereof
and as of the Closing Date after giving effect to the transactions contemplated
hereby with the same effect as if made on and as of the Closing Date (except for
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date), except where the failure to be so
true and correct, individually or in the aggregate, has not had, and would not
reasonably be expected to have, a Material Adverse Effect, other than with
respect to the representations in Sections 2(b)(ii), 2(b)(iii), 2(b)(iv),
2(b)(v), and 2(b)(xi)(2), which shall be true and correct in all respects.
               (ii) Covenants. The Company shall have performed and complied in
all material respects with all of its covenants and agreements contained in this
Agreement and in any other Transaction Agreement required to be performed or
complied with on or prior to the Closing Date.

21



--------------------------------------------------------------------------------



 



               (iii) Registration Statement Effectiveness. The Resale
Registration Statement shall have been declared effective by the Commission and
shall continue to be effective and no stop order shall have been entered by the
Commission with respect thereto.
               (c) The obligations of the Company to consummate the transactions
contemplated hereby shall also be subject to the satisfaction prior to the
Closing Date of each of the following conditions (which may be waived in whole
or in part by the Company in its sole discretion):
               (i) Representations and Warranties. The representations and
warranties of the Holders contained in this Agreement shall be true and correct
in all material respects (disregarding all qualifications and exceptions
contained therein relating to materiality or similar qualifications) as of the
date hereof and as of the Closing Date with the same effect as if made on the
Closing Date.
               (ii) Covenants. The Holders shall have performed and complied in
all material respects with all of their respective covenants and agreements
contained in this Agreement and in any other Transaction Agreement that are
required to be performed or complied with prior to the Closing.
          5. Survival of Representations and Warranties; Termination.
               (a) Survival. The representations and warranties in this
Agreement and in any instrument delivered pursuant to this Agreement shall
survive the Closing.
               (b) Termination.
               (i) This Agreement may be terminated prior to the Expiration Date
(as such term is defined in the Offering Materials):
                    (A) by mutual written consent of the Company, on the one
hand, and the Requisite Holders, on the other hand; provided that the prior
written consent of each of the Investors shall be required to terminate this
Agreement pursuant to this Section 5(b)(i)(A);
                    (B) by the Company or the Requisite Holders, in the event
that the Debt Exchange has not been consummated by February 15, 2010 (such date,
the “Termination Date”); provided, however, that the right to terminate this
Agreement under this Section 5(b)(i)(B) shall not be available to any Party
whose material breach of any provision of this Agreement has been the cause of,
or resulted in, the failure of the Closing Date to occur on or prior to such
date;
                    (C) by the Company:

22



--------------------------------------------------------------------------------



 



                         (1) in the event of a material breach of this Agreement
by the Holders that cannot be cured on or prior to the Termination Date; or
                         (2) upon the occurrence of any event that results in a
failure to satisfy any of the conditions set forth in Sections 4(a) or (c),
which failure cannot be cured on or prior to the Termination Date; provided,
however, that the Company shall not be entitled to terminate this Agreement
pursuant to this Section 5(b)(i)(C)(2) if the Closing has not occurred by reason
of a material breach by the Company of the terms of this Agreement; or
                    (D) by the Requisite Holders:
                         (1) in the event of a material breach of this Agreement
by the Company that cannot be cured on or prior to the Termination Date; or
                         (2) upon the occurrence of any event that results in a
failure to satisfy any of the conditions set forth in Sections 4(a) or (b),
which failure cannot be cured on or prior to the Termination Date; provided,
however, that the Requisite Holders shall not be entitled to terminate this
Agreement pursuant to this Section 5(b)(i)(D)(2) if the Closing has not occurred
by reason of a material breach by any Holder of the terms of this Agreement.
                    (E) automatically on March 31, 2010 (the “Ultimate
Termination Date”) unless the Company and Holders that, directly or indirectly,
own not less than eighty percent (80%) of the aggregate principal amount of
Notes held by all of the Holders (the “Supermajority Holders”) have agreed to
designate a subsequent date as the Ultimate Termination Date (which may only be
further extended with the agreement of the Company and the Supermajority
Holders).
               (ii) In the event of the termination of this Agreement pursuant
to this Section 5(b), this Agreement shall forthwith become null and void, and
all rights and obligations of any Party hereto shall cease, except that nothing
herein shall relieve any Party hereto from liability for any breach of this
Agreement and the provisions of Sections 5 through 18 hereof shall survive any
termination of this Agreement.
          6. Consultation with Attorney; Voluntary Agreement. Each Party
acknowledges that (a) such Party has carefully read and fully understands all of
the

23



--------------------------------------------------------------------------------



 



provisions of this Agreement, including the Schedules and Exhibits hereto;
(b) such Party has been advised of its right to consult with an attorney prior
to executing this Agreement; (c) such Party has consulted with an attorney
regarding the terms of this Agreement prior to executing it; and (d) such Party
is entering into this Agreement, knowingly, freely and voluntarily in exchange
for good and valuable consideration.
          7. Assignment; Third Party Beneficiaries. This Agreement may not be
assigned by any Party without the signed written consent of a duly authorized
representative of each of the other Parties. Except for each of the Investors,
which shall be deemed third party beneficiaries of this Agreement and entitled
to enforce any and all of the provisions hereof, this Agreement (including the
documents and instruments referred to in this Agreement) is not intended to and
does not confer upon any Person other than the parties hereto any rights or
remedies under this Agreement.
          8. No Oral Modification; No Waivers. This Agreement may not be changed
orally, but may be changed only in a writing signed by a duly authorized
representative of each of the Company and the Requisite Holders; provided, that
the prior written consent of each of the Investors shall be required for any
such amendment or modification and provided further that Exhibit C may only be
amended with the consent of each Holder. The failure of any Party to enforce any
of the terms, provisions or covenants of this Agreement will not be construed as
a waiver of the same or of the right of such Party to enforce the same. Waiver
by any Party of any breach or default by the other Party of any term or
provision of this Agreement will not operate as a waiver of any other breach or
default.
          9. Severability. In the event that any one or more of the provisions
of this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Agreement shall
not in any way be affected or impaired thereby.
          10. Descriptive Headings. The Section headings contained herein are
for reference purposes only and will not in any way affect the meaning or
interpretation of this Agreement.
          11. Counterparts. This Agreement may be executed in one or more
counterparts, which together shall constitute one and the same agreement.
Execution of this Agreement by facsimile shall be an effective means of
execution.
          12. Each Party the Drafter. This Agreement, and the provisions
contained in it, shall not be construed or interpreted for, or against, any
Party because that Party drafted or caused that Party’s legal representatives to
draft any of its provisions.

24



--------------------------------------------------------------------------------



 



          13. Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when
(a) delivered personally or by overnight courier to the following address of the
other Party hereto or (b) sent by facsimile to the following facsimile number of
the other Party hereto with the confirmatory copy delivered by overnight courier
to the address of such Party pursuant to this Section 13.
If to the Company, to:
Builders FirstSource, Inc.
2001 Bryan Street, Suite 1600
Dallas, Texas 75201
Facsimile: (214) 880-3599
Attention: Donald F. McAleenan, Esq.
Electronic mail: Don.McAleenan@bldr.com
and:
JLL Partners Fund V, L.P.
c/o JLL Partners, Inc.
450 Lexington Avenue, 31st Floor
New York, New York 10017
Facsimile: (212) 286-8626
Attention: Brett N. Milgrim
                  Daniel Agroskin
Electronic mail: b.milgrim@jllpartners.com
                          d.agroskin@jllpartners.com
and:
Warburg Pincus Private Equity IX, L.P.
c/o Warburg Pincus LLC
450 Lexington Avenue, 32nd Floor
New York, New York 10017
Facsimile: (212) 878-9100
Attention: David Barr
                  Kevin Kruse
Electronic mail: david.barr@warburgpincus.com
                           kevin.kruse@warburgpincus.com
with copies to:
Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309
Facsimile: (404) 881-7777
Attention: William Scott Ortwein, Esq.
Electronic mail: Scott.Ortwein@alston.com
and:

25



--------------------------------------------------------------------------------



 



Morris, Nichols, Arsht & Tunnell LLP
1201 North Market Street, 18th Floor
P.O. Box 1347
Wilmington, Delaware 19899-1347
Facsimile: (302) 658-3989
Attention: Andrew M. Johnston
Electronic mail: ajohnston@mnat.com
and:
Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square
P.O. Box 636
Wilmington, Delaware 19899
Facsimile: (302) 651-3001
Attention: Robert B. Pincus, Esq.
                  Allison L. Land, Esq.
Electronic mail: bob.pincus@skadden.com
                           allison.land@skadden.com
If to any Holder, to the address set forth on such Holder’s signature page
hereto.
with a copy to:
Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New York, New York 10018
Facsimile: (212) 355-3333
Attention: Allan S. Brilliant, Esq.
Electronic mail: abrilliant@goodwinprocter.com
          14. Governing Law; Jurisdiction. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
without regard to principles of conflict of laws. The Parties hereby consent to
submit to the exclusive jurisdiction of the Chancery Court of the State of
Delaware in and for New Castle County (the “Chancery Court”) or, if the Chancery
Court lacks subject matter jurisdiction, in the courts of the State of Delaware
situated in New Castle County or the United States District Court for the
District of Delaware, for any and all disputes, claims, lawsuits and litigation
relating to or arising out of this Agreement. The Company and each of the
Holders hereby irrevocably waive all right to trial by jury in any action, suit,
proceeding, or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the actions of the Company or
the Holders in the negotiation, administration, performance and enforcement
hereof.

26



--------------------------------------------------------------------------------



 



          15. Successors. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns,
including, without limitation, any Person acquiring, directly or indirectly, all
or a substantial portion of the stock, business or assets of a Party, whether by
merger, restructuring, reorganization, consolidation, division, sale or
otherwise.
          16. Entire Agreement. This Agreement sets forth the entire
understanding among the Parties and, except as otherwise expressly provided
herein, supersedes all prior agreements, representations, discussions, and
understandings concerning the subject matter hereof.
          17. Expenses. Each Party hereto shall bear all fees and expenses
incurred by it or on its behalf in connection with or in anticipation of this
Agreement and the consummation of the transactions contemplated hereby;
provided, however, that the Company shall be responsible for the reasonable fees
and expenses of Goodwin Procter LLP incurred in its capacity as special counsel
to the Holders pursuant to that certain letter agreement by and between the
Company and Goodwin Procter LLP, dated as of October 14, 2009.
          18. Specific Performance. Each Party hereto acknowledges that money
damages would be both incalculable and an insufficient remedy for any breach of
this Agreement by such Party and that any such breach would cause the other
parties hereto irreparable harm. Accordingly, each Party hereto agrees that, in
the event of any breach or threatened breach of the provisions of this Agreement
by such Party, each other Party hereto shall be entitled to equitable relief
without the requirement of posting a bond or other security, including in the
form of injunctions and orders for specific performance, in addition to all
other remedies available to such other parties at law or in equity.
          19. Accounts. The Parties acknowledge that all representations,
warranties and covenants made by any Party hereto on behalf of the accounts that
it manages are being made only with respect to the Notes held in such accounts,
and shall not apply to (or be deemed to be made in relation to) any Notes that
may be beneficially owned by the entity on whose behalf such accounts are
managed that are not held through such accounts.
[SIGNATURE PAGE FOLLOWS]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the duly authorized representatives of each of the
Parties have executed this Agreement as of the date first above written.

            COMPANY:

BUILDERS FIRSTSOURCE, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            HOLDER:


[               ]
[HOLDER ADDRESS]
[AGGREGATE PRINCIPAL AMOUNT OF NOTES]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            HOLDER:


[               ]
[HOLDER ADDRESS]
[AGGREGATE PRINCIPAL AMOUNT OF NOTES]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            HOLDER:


[               ]
[HOLDER ADDRESS]
[AGGREGATE PRINCIPAL AMOUNT OF NOTES]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            HOLDER:


[               ]
[HOLDER ADDRESS]
[AGGREGATE PRINCIPAL AMOUNT OF NOTES]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
INVESTMENT AGREEMENT
[attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF ELECTION
[attached]

 



--------------------------------------------------------------------------------



 



FORM OF
ELECTIONS
     Complete the boxes below in the table entitled “Primary Election” to make
an election to exchange, at par, all of the issued and outstanding Notes held by
you (i) for New Notes (a “Notes Election”); (ii) for cash (a “Cash Election”);
or (iii) a combination Notes Election and Cash Election (a “Mixed Election”), in
each case, subject to adjustment and proration as described in Section [ ] of
the Instructions to this Consent and Letter of Transmittal (a “Primary
Election”). Allocations of New Notes and cash requested by you pursuant to a
Primary Election will be made only after the Exchange Deficiency (as hereinafter
defined), if any, shall have been satisfied by the exchange of outstanding Notes
for shares of Company’s common stock, par value $0.01 per share (the “Common
Stock”), as described below. Capitalized terms used herein but not otherwise
defined herein shall have the meanings ascribed to such terms in the Private
Placement Memorandum.
     If the Company receives less than $205.0 million of gross proceeds from the
Rights Offering (the “Aggregate Offering Amount”), you are permitted to elect to
exchange, to the extent of the excess of the Aggregate Offering Amount over the
gross proceeds actually obtained by the Company in the Rights Offering and from
the purchase of the Unsubscribed Shares by the Investors pursuant to the
Investment Agreement (such amount, the “Exchange Deficiency”), Notes held by you
for shares of Common Stock at an exchange price equal to the Subscription Price
(a “Stock Election”), with the number of shares of Common Stock to be issued to
you should you make a valid Stock Election equal to the aggregate principal
amount of Notes for which a Stock Election is validly made, divided by the
Subscription Price, subject to adjustment and proration as described in Section
[ ] of the Instructions to this Consent and Letter of Transmittal.
     If you wish to receive Common Stock in exchange for all or a portion of the
Notes validly submitted for exchange by you in the event there is an Exchange
Deficiency and, subject to adjustment and proration as described in Section [ ]
of the Instructions to this Consent and Letter of Transmittal, in addition to
making a Primary Election, you must also complete the boxes below in the table
entitled “Secondary Election” (a “Secondary Election”), in each case, for the
full aggregate principal amount of all Notes submitted for exchange by you. If
you make a Stock Election for some, but not all, of the Notes submitted for
exchange by you in the Debt Exchange (such portion of Notes for which you have
not made a Stock Election, the “Non-Stock Notes”), you must complete the boxes
below in the table entitled “Secondary Election” to make an election to exchange
your Non-Stock Notes for (i) a Notes Election; (ii) a Cash Election; or (iii) a
Mixed Election, in each case, subject to adjustment and proration as described
in Section [ ] of the Instructions to this Consent and Letter of Transmittal so
that the you have made a Secondary Election with respect to the full aggregate
principal amount of all Notes submitted for exchange by you.
     We cannot assure you that Common Stock will be available in exchange for
any Notes validly submitted for exchange by you in the Debt Exchange.
Accordingly, if you make a Stock Election for all or a portion of the Notes
submitted for exchange by you in the Debt Exchange, you must also complete the
boxes below in the table entitled “Back-Up Secondary Election” (a “Back-Up
Election”) to make an election for the full aggregate principal amount of all
Notes submitted for exchange by you for (i) a Notes Election; (ii) a Cash
Election; or (iii) a Mixed Election, in each case, subject to adjustment and
proration as described in Section [ ] of the Instructions to this Consent and
Letter of Transmittal. Your Back-Up Election will be used to determine the
amount of cash and/or New Notes to be received by you, in each case, subject to
adjustment and proration as described in Section [ ] of the Instructions to this
Consent and Letter of Transmittal, with respect to the portion of Notes
submitted for exchange by you that are not

1



--------------------------------------------------------------------------------



 



exchanged for Common Stock in the event that there is an insufficient number of
shares of Common Stock available in the Debt Exchange to satisfy your Stock
Election.
     If you do not wish to receive shares of Common Stock in exchange for Notes
validly submitted for exchange by you in the Debt Exchange, you need only make a
Primary Election.
PRIMARY ELECTION

                              Notes Election   Cash Election Name and Address of
            Registered Holder   Certificate   Principal Amount   Principal
Amount (fill in, if blank)   Number(s)   Exchanged for Notes   Exchanged for
Cash
 
        $       $  

     If you wish to receive shares of Common Stock in exchange for Notes validly
submitted for exchange by you in the Debt Exchange, you must make a Secondary
Election and a Back-Up Election.
SECONDARY ELECTION

                                      Stock Election   Notes Election   Cash
Election Name and Address of                 Registered Holder   Certificate  
Principal Amount   Principal Amount   Principal Amount (fill in, if blank)  
Number(s)   Exchanged for Stock   Exchanged for Notes   Exchanged for Cash
 
        $       $       $  

     Complete the below boxes with respect to the full aggregate principal
amount of Notes submitted for exchange by you if you have made a Secondary
Election in the box above. The Back-Up Election will be used to determine the
amount of cash and/or New Notes to be received by you, in each case, subject to
adjustment and proration as described in Section [ ] of the Instructions to this
Consent and Letter of Transmittal, with respect to the portion of Notes
submitted for exchange by you that are not exchanged for Common Stock in the
event that there is an insufficient number of shares of Common Stock available
in the Debt Exchange to satisfy your Stock Election.
BACK-UP SECONDARY ELECTION

                              Notes Election   Cash Election Name and Address of
            Registered Holder   Certificate   Principal Amount   Principal
Amount (fill in, if blank)   Number(s)   Exchanged for Notes   Exchanged for
Cash
 
        $       $  

2



--------------------------------------------------------------------------------



 



     In the event that:

  •   you validly submit for exchange Notes in the Debt Exchange but do not
validly make a Primary Election with respect the full aggregate principal amount
of all Notes submitted for exchange by you, then you will be deemed to have made
a Mixed Election with respect to such principal amount of your Notes for which
no Primary Election is made (the “Non-Electing Primary Election Notes”);     •  
there is an Exchange Deficiency and you wish to receive Common Stock in exchange
for all or a portion of the Notes validly submitted for exchange by you, but you
do not validly make a Secondary Election with respect the full aggregate
principal amount of all Notes submitted for exchange by you, then you will be
deemed to have made a Mixed Election with respect to such principal amount of
your Notes for which no Secondary Election is made (the “Non-Electing Secondary
Election Notes”); or     •   you make a Stock Election for all or a portion of
the Notes submitted for exchange by you in the Debt Exchange, but you do not
validly make a Back-Up Election for the full aggregate principal amount of all
Notes submitted for exchange by you, then you will be deemed to have made a
Mixed Election with respect to such principal amount of your Notes for which no
Back-Up Election is made (the “Non-Electing Back-Up Election Notes” and
collectively with the Non-Electing Primary Election Notes and Non-Electing
Secondary Election Notes, the “Non-Electing Notes”);

          then, in each case, the Mixed Election with respect to your
Non-Electing Notes shall be based on the proportion that each of the Available
Cash and the Available Notes, respectively, bears to the aggregate sum of the
Available Cash and the Available Notes. Non-Electing Notes shall be subject to
proration in the same manner as if a Mixed Election were made with respect to
such Notes.
     All exchanges must be in integral multiples and minimum denominations as
specified in the terms of such Notes and in the Offering Memorandum; provided
that you may exchange all Notes held by you, even if the aggregate principal
amount of those Notes is not in such integral multiples or minimum
denominations.

3



--------------------------------------------------------------------------------



 



INSTRUCTIONS
Forming Part of the Terms and Conditions of the Exchange
[ ]. Elections
Primary Election
     Pursuant to the Debt Exchange, and subject to the terms and conditions set
forth in the Offering Memorandum and herein, all holders of Notes are permitted
to make an election to exchange, at par, all of the issued and outstanding Notes
held by them (x) for up to $145.0 million aggregate principal amount of New
Notes (as such aggregate principal amount shall be reduced as described below)
(a “Notes Election”); (y) for up to $130.0 million in cash from the gross
proceeds of the Rights Offering (as such amount shall be reduced by the amount
of any Exchange Deficiency (as hereinafter defined below) (a “Cash Election”);
or (z) a combination Notes Election and Cash Election (a “Mixed Election”), in
such relative proportions as may be requested by such holder of Notes
participating in the Debt Exchange (each, a “Participating Holder” and,
collectively, “Participating Holders”), by completing the boxes above in the
table entitled “Primary Election” (a “Primary Election”); provided, that
allocations of New Notes and cash requested by Participating Holders pursuant to
a Notes Election, Cash Election or Mixed Election (each, an “Election” and
collectively, the “Elections”) will be made only after the Exchange Deficiency,
if any, shall have been satisfied by the exchange of outstanding Notes for
shares of Common Stock as described below.
     To the extent that less than 100% of the outstanding Notes are validly
submitted for exchange in the Debt Exchange (such Notes not exchanged in the
Debt Exchange, the “Remaining Notes”), the aggregate principal amount of New
Notes available for exchange in the Debt Exchange shall be reduced by an amount
equal to the aggregate principal amount of the Remaining Notes (the aggregate
principal amount of New Notes as may be reduced, the “Available Notes”).
Secondary Election
     If the Company receives less than $205.0 million of gross proceeds from the
Rights Offering, Participating Holders will also be permitted to elect to
exchange, to the extent of the excess of the Aggregate Offering Amount over the
gross proceeds actually obtained by the Company in the Rights Offering in excess
of the first $75.0 million of gross proceeds actually obtained by the Company in
the Rights Offering (such amount, the “Exchange Deficiency”), Notes held by them
for shares of Common Stock at an exchange price equal to the Subscription Price
(a “Stock Election”) by completing the boxes below in the table entitled
“Secondary Election” (the “Secondary Election”), with the number of shares of
Common Stock to be issued to each Participating Holder making a valid Stock
Election to be equal to the aggregate principal amount of Notes for which a
Stock Election is validly made by such Participating Holder, divided by the
Subscription Price; provided, that in the event that Participating Holders shall
make valid Stock Elections requesting an aggregate number of shares of Common
Stock exceeding the number of Available Shares (as hereinafter defined), then
each such Participating Holder making a valid Stock Election shall be allocated
a portion of the Available Shares pro rata, such that each such Participating
Holder shall be entitled to receive the number of Available Shares, multiplied
by a fraction, the numerator of which shall be equal to the aggregate principal
amount of Notes for which a valid Stock Election shall have been made by such
Participating Holder, and the denominator of which shall be the aggregate
principal amount of all Notes for which Participating Holders shall have made a
valid Stock Election (as used herein, “Available Shares” shall mean a number of
shares of Common Stock equal to the Exchange Deficiency divided by the
Subscription Price).
Back-Up Secondary Election

4



--------------------------------------------------------------------------------



 



     If a Participating Holder makes a Stock Election for all or a portion of
the Notes submitted for exchange by it in the Debt Exchange, it must also
complete the boxes above in the table entitled “Back-Up Secondary Election” (a
“Back-Up Election”) to make an election for the full aggregate principal amount
of all Notes submitted for exchange by it for (i) a Notes Election; (ii) a Cash
Election; or (iii) a Mixed Election, in each case, subject to adjustment and
proration as described herein, which will be used to determine the amount of
cash and/or New Notes to be received by such Participating Holder with respect
to the portion of Notes submitted for exchange by such Participating Holder that
are not exchanged for Common Stock in the event that there is an insufficient
number of shares of Common Stock available in the Debt Exchange to satisfy such
Participating Holder’s Stock Election.
     Accordingly, in addition to making a Primary Election, if there is an
Exchange Deficiency and a Participating Holder wishes to receive Common Stock in
exchange for all or a portion of the Notes validly exchanged by such
Participating Holder, subject to adjustment and proration as described herein,
such Participating Holder must also complete the boxes above in the table
entitled “Secondary Election” and “Back-Up Secondary Election”, in each case,
for the full aggregate principal amount of all Notes submitted for exchange by
such Participating Holder. A Participating Holder need only make a Primary
Election if such Participating Holder does not wish to receive shares of Common
Stock in exchange for Notes validly exchanged by such Participating Holder in
the Debt Exchange.
Proration of Common Stock
     To the extent the aggregate principal amount of Notes exchanged for shares
of Common Stock pursuant to valid Stock Elections is less than the full amount
of the Exchange Deficiency, all Participating Holders making a valid Cash
Election, Notes Election or Mixed Election will receive, in exchange for Notes
exchanged in the Debt Exchange with respect to which a valid Cash Election,
Notes Election or Mixed Election shall have been made, shares of Common Stock at
an exchange price equal to the Subscription Price pro rata in proportion to the
amount of Notes submitted for exchange by them into the Debt Exchange (other
than Notes for which a valid Stock Election was made) (the “Stock Proration”),
with the aggregate number of shares of Common Stock to be allocated in any Stock
Proration (the “Allocation Shares”) being equal to the number of Available
Shares not allocated to Participating Holders making valid Stock Elections, such
that each such Participating Holder (other than Participating Holders who have
all of their Notes exchanged for Available Shares pursuant to valid Stock
Elections) shall be entitled to receive the number of Allocation Shares,
multiplied by a fraction, the numerator of which shall be equal to the aggregate
principal amount of Notes submitted for exchange by such Participating Holder in
the Debt Exchange (other than Notes for which a valid Stock Election was made)
and the denominator of which shall be the aggregate principal amount of all
Notes submitted for exchange in such Debt Exchange (other than Notes for which a
valid Stock Election was made) (any such consideration, the “Exchange
Consideration”); and to the extent a Participating Holder receives shares of
Common Stock pursuant to a Stock Proration, then, notwithstanding any election
made by such Participating Holder, such Participating Holder shall not be
entitled to receive cash and/or New Notes in exchange for such Notes.
Proration of New Notes and Cash in Primary Election, Secondary Election and
Back-Up Election
     Subject to adjustment and proration as described above in the event of an
Exchange Deficiency, to the extent the aggregate principal amount of Notes for
which all Participating Holders make valid Notes Elections and Mixed Elections
(but only to the extent of the portion of such Mixed Election for which New
Notes have been requested) exceeds the aggregate principal amount of the
Available Notes, the Available Notes will be distributed pro rata to such
Participating Holders making a valid Notes Election or Mixed Election (but only
to the extent of the portion of such Mixed Election for which New Notes have
been requested), such that each such Participating Holder shall be entitled to
receive (x) New Notes with an aggregate principal amount equal to the aggregate
principal amount of New Notes

5



--------------------------------------------------------------------------------



 



requested by such Participating Holder, multiplied by a fraction, the numerator
of which shall be the aggregate principal amount of all Available Notes and the
denominator of which shall be the aggregate principal amount of New Notes
requested by all Participating Holders pursuant to valid Notes Elections and
Mixed Elections (but only to the extent of the portion of such Mixed Election
for which New Notes have been requested), and (y) cash in an amount equal to the
sum of (1) the difference between the aggregate principal amount of New Notes
requested to be received by such Participating Holder in the Debt Exchange and
the aggregate principal amount of New Notes actually received by such
Participating Holder in the Debt Exchange and (2) the aggregate principal amount
of Notes for which a valid Cash Election or Mixed Election (but only to the
extent of the portion of such Mixed Election for which cash has been requested)
was made by such Participating Holder.
     Subject to adjustment and proration as described below in the event of an
Exchange Deficiency, to the extent the aggregate principal amount of Notes for
which Participating Holders make valid Cash Elections and Mixed Elections (but
only to the extent of the portion of such Mixed Election for which cash has been
requested) exceeds an amount (the “Available Cash”) equal to the excess of the
total gross proceeds of the Rights Offering over $75.0 million, the Available
Cash will be distributed pro rata to such Participating Holders making a valid
Cash Election or Mixed Election (but only to the extent of the portion of such
Mixed Election for which cash has been requested), such that each such
Participating Holder shall be entitled to receive (x) the amount of cash
requested to be received by such Participating Holder, multiplied by a fraction,
the numerator of which shall be the total amount of Available Cash and the
denominator of which shall be the total amount of cash requested to be received
by all Participating Holders pursuant to valid Cash Elections and Mixed
Elections (but only to the extent of the portion of such Mixed Election for
which cash has been requested), and (y) New Notes with an aggregate principal
amount equal to the sum of (1) the excess of the aggregate principal amount of
Notes for which a valid Cash Election or Mixed Election (but only to the extent
of the portion of such Mixed Election for which cash has been requested) was
made over the aggregate principal amount of Notes actually exchanged for cash
pursuant to this subsection (iii) and (2) the aggregate principal amount of
Notes for which a valid Notes Election or Mixed Election (but only to the extent
of the portion of such Mixed Election for which New Notes have been requested)
was made.
Non-Electing Notes
     In the event that (x) a Participating Holder validly submits for exchange
Notes in the Debt Exchange but does not validly make a Primary Election with
respect to the full aggregate principal amount of all Notes submitted for
exchange by such Participating Holder, then such Participating Holder will be
deemed to have made a Mixed Election with respect to such principal amount of
its Notes for which no Primary Election is made (the “Non-Electing Primary
Notes”); (y) there is an Exchange Deficiency and a Participating Holder wishes
to receive Common Stock in exchange for all or a portion of the Notes validly
submitted for exchange by it, but does not validly make a Secondary Election
with respect to the full aggregate principal amount of all Notes submitted for
exchange by such Participating Holder (the “Non-Electing Secondary Election
Notes”), or (z) if such Participating Holder makes a Stock Election for all or a
portion of the Notes submitted for exchange by it in the Debt Exchange, but does
not validly make a Back-Up Election for the full aggregate principal amount of
all Notes submitted for exchange by it (the “Non-Electing Back-Up Election
Notes” and, collectively with Non-Electing Primary Election Notes and
Non-Electing Secondary Election Notes, the “Non-Electing Notes”), then, in each
case, such Participating Holder will be deemed to have made a Mixed Election
with respect to such principal amount of Non-Electing Notes, based on the
proportion that each of the Available Cash and the Available Notes,
respectively, bears to the aggregate sum of the Available Cash and the Available
Notes. Non-Electing Notes shall be subject to proration in the same manner as if
a Mixed Election were made with respect to such Notes.

6



--------------------------------------------------------------------------------



 



EXHIBIT C
TERMS OF NEW NOTES

     
Issuer
  Builders FirstSource, Inc.
 
   
Guarantors
  All wholly owned domestic subsidiaries of the Issuer that currently guarantee
the existing Notes of the Issuer.
 
   
Principal
  No more than $145.0 million.
 
   
Maturity
  February 15, 2016 (the “Maturity Date”).

All obligations then outstanding under the New Notes shall be payable in full on
the Maturity Date.
 
   
Interest Rate
  3-month LIBOR (with a 3.0% floor) plus 10.0%.

Payable quarterly on the 15th of February, May, August, and November of each
year. Interest will be computed on the basis of a 360-day year of twelve 30-day
months.
 
   
Default Rate
  Additional 2.00%
 
   
Amortization
  None.

              Optional Prepayments  
Prior to February 15, 2011
    105 %    
After February 15, 2011, and prior to February 15, 2012
    102.5 %    
After February 15, 2012, and prior to February 15, 2013
    101 %    
After February 15, 2013
    100 %

     
 
   
Offer to Purchase with Asset Sale Proceeds
  Same as set forth in the Old Indenture.
 
   
Collateral
  All amounts owed in connection with the New Notes shall be secured by a
perfected, second priority lien on and security interest in all of the
Collateral (as defined in the Old Indenture); provided that, for the avoidance
of doubt, the Collateral shall not include “securities” of any of the Company’s
“affiliates” (as the terms “securities” and “affiliates) are used in Rule 3-16
of Regulation S-X under the Securities Act).
 
   
Collateral Trust Fee
  TBD
 
   
Covenants
  Same as set forth in the Old Indenture; provided that (i) the definition of
Borrowing Base shall be modified to give pro forma credit for any accounts and
inventory acquired since the last quarterly financials, (ii) the basket under
Section 4.09(b)(1)(A) shall be reduced from $375 million to the sum of (y) the
Borrowing Base (as defined in the Old Indenture) and (z) $75 million, and
(iii) the Issuer shall be permitted (y) to refinance any remaining Notes with
debt which is secured on a pari passu basis with the New Notes; and (z) to issue
additional New Notes in exchange for any Notes outstanding following the closing
of the Debt Exchange pursuant to and under the new indenture that will govern
the New Notes (and, for purposes of clarity, such additional New Notes will be
secured on a pari passu basis with the other New Notes).
 
   
Events of Default
  Same as set forth in the Old Indenture.
 
   
Closing Date
  The effective date of the Recapitalization.

 



--------------------------------------------------------------------------------



 



     
Allocation
  The New Notes will be issued as part of the contemplated Recapitalization.
 
   
Conditions Precedent to Closing
  Satisfaction of all conditions to the closing of the Debt Exchange and the
Rights Offering.
 
   
Registration Rights
  A resale shelf registration statement covering sales of the New Notes and
shares of Common Stock received in the Debt Exchange will be effective prior to
closing.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Proposed Amendments to the Indenture
     We intend to seek the Consents of the Holders to the Proposed Amendments
and to the execution and delivery by us of the Supplemental Indenture. The
Proposed Amendments constitute a single proposal, and an exchanging Holder must
Consent to the Proposed Amendments as an entirety and may not Consent
selectively to specific Proposed Amendments. A Holder who validly submits Notes
for exchange will, by submitting such Notes for exchange, be consenting to the
Proposed Amendments with respect to such Notes.
     The Supplemental Indenture will effect the Proposed Amendments, the
principal purpose of which is to eliminate substantially all of the restrictive
covenants, certain conditions to defeasance, and certain events of default in
the Indenture and to release all of the liens on the collateral securing the
Notes. All statements herein regarding the substance of any provision of the
Proposed Amendments and the Indenture are qualified in their entirety by
reference to the Indenture.
     The Supplemental Indenture will eliminate substantially all of the
covenants in Article Four of the Indenture and certain similar provisions in the
Notes, other than the covenants to pay the principal of, and interest on, the
Notes when due.
     In connection with the Proposed Amendments, we also intend to seek the
consent of the Holders to release all of the Collateral from the Liens securing
the Notes and to authorize the Collateral Agent to execute all documents
necessary in order to effectuate and evidence this release.
Deletion of Restrictive Covenants
     The Proposed Amendments will eliminate the following restrictive covenants,
events of default and conditions to defeasance in their entirety from the
Indenture and the Notes. Wherever particular sections or defined terms of the
Indenture are referred to, such sections or defined terms are incorporated by
reference.

     
SECTION 4.07
  Restricted Payments. This section limits the ability of the Company and the
Restricted Subsidiaries to make Restricted Payments. “Restricted Payments” is
defined to include, among other things, certain dividends and distributions in
respect of the capital stock, options, and other equity interests of the Company
or its Restricted Subsidiaries; the acquisition of the capital stock, options,
and other equity interests of the Company (through repurchase, redemption,
retirement, or otherwise), the early retirement of subordinated debt; and
Investments (other than Permitted Investments).
 
   
SECTION 4.08
  Dividend and Other Payment Restrictions Affecting Subsidiaries. This section
generally prohibits consensual restrictions on the ability of the Restricted
Subsidiaries to make distributions, including dividends, in respect of their
capital stock, pay any indebtedness owed to the Company, or make loans to or
transfer property to the Company or the Restricted Subsidiaries.
 
   
SECTION 4.09
  Incurrence of Indebtedness and Issuance of Preferred Stock. This section
limits the ability of the Company and the Restricted Subsidiaries to incur
Indebtedness or issue shares of preferred stock. “Indebtedness” is defined to
include, among other things, borrowed money, capital lease obligations, the
deferred purchase price of property, reimbursement obligations with respect to
letters of credit and banker’s acceptances, hedging obligations, Indebtedness of
another party secured by a lien on one’s assets, and guarantees of Indebtedness.
 
   
SECTION 4.10
  Asset Sales. This section limits the ability of the Company and the

 



--------------------------------------------------------------------------------



 



     
 
  Restricted Subsidiaries to dispose of assets (including the capital stock of
Subsidiaries) and generally requires an offer to repurchase Notes from the
Holders with the proceeds of any such disposition that are not used to repay
Indebtedness under the Company’s senior credit facility, in permitted capital
expenditures, or as otherwise permitted under the Indenture.
 
   
SECTION 4.11
  Transactions with Affiliates. This section limits the ability of the Company
and the Restricted Subsidiaries to enter into transactions with Affiliates and
imposes requirements on such transactions, including that the terms of such
transactions be no less favorable to the Company or Restricted Subsidiary than
those which would have been obtained in a comparable transaction with an
unrelated person and that a fairness opinion be rendered under certain
circumstances.
 
   
SECTION 4.12
  Liens. This section prohibits the Company and its Restricted Subsidiaries from
incurring any Lien (other than Permitted Liens) on any asset.
 
   
SECTION 4.15
  Offer to Repurchase Upon Change of Control. This section requires that, upon a
“Change of Control,” the Company commence an offer to repurchase outstanding
Notes at a purchase price equal to 101% of the aggregate principal amount of
Notes. “Change of Control” is defined to include, among other things, the sale
of all or substantially all of the assets of the Company and its Subsidiaries
(other than to Building Products, LLC and its Affiliates), the dissolution of
the Company, a merger or other transaction in which a person other than Building
Products, LLC and its Affiliates acquires more than 50% of the voting stock of
the Company, or certain changes in the composition of the board of directors of
the Company.
 
   
SECTION 4.16
  Limitation on Issuances and Sales of Equity Interests in Wholly-Owned
Subsidiaries. This section prohibits the Company and its Restricted Subsidiaries
from transferring the capital stock and other equity interests of Wholly-Owned
Restricted Subsidiaries to any person other than the Company or a Wholly-Owned
Subsidiary of the Company and prohibits Wholly-Owned Restricted Subsidiaries
from issuing capital stock to any person other than the Company or a
Wholly-Owned Subsidiary of the Company.
 
   
SECTION 4.17
  Limitation on Issuances of Guarantees of Indebtedness. This section prohibits
a Restricted Subsidiary that is not already a Guarantor of the Notes from
guaranteeing Indebtedness of the Company unless such Restricted Subsidiary
becomes a Guarantor of the Notes and its guarantee of the Notes ranks senior to
or pari passu with the guarantee of other Indebtedness.
 
   
SECTION 4.18
  Payments for Consent. This section prohibits the Company and its Restricted
Subsidiaries from making payments to Holders for consents, waivers, and
amendments unless such payment is offered to, or paid to, all Holders that agree
to the request within the time specified in the solicitation documents with
respect thereto.
 
   
SECTION 4.19
  Additional Note Guarantees. This section requires new Domestic Restricted
Subsidiaries to guarantee the Notes.
 
   
SECTION 4.20
  Designation of Restricted and Unrestricted Subsidiaries. This section
establishes requirements for the designation of a Subsidiary or Restricted
Subsidiary as an Unrestricted Subsidiary and the re-designation of an
Unrestricted Subsidiary as a Restricted Subsidiary.
 
   
SECTION 5.01
  Merger, Consolidation, or Sale of Assets. This section restricts the ability
of the Company to engage in mergers and consolidations with or into other
persons and to sell, lease, or otherwise dispose of all or substantially all of
the assets of the Company and its Restricted Subsidiaries.

 



--------------------------------------------------------------------------------



 



     
SECTION 6.01 (3), (4), (5), (6), and (7)
  Events of Default. This section sets forth events of default under the
Indenture.
 
   
 
 
•   (3) relates to the Company’s failure to comply with Sections 4.15 (Offer to
Repurchase Upon Change of Control) and 5.01 (Merger, Consolidation, or Sale of
Assets) of the Indenture, each of which is described above.
 
   
 
 
•    (4) relates to the failure to comply with the covenants in the Indenture
after 60 days’ written notice.
 
   
 
 
•    (5) relates to payment defaults and cross acceleration on other
Indebtedness.
 
   
 
 
•   (6) relates to the failure to pay, discharge, or have stayed final
judgments.
 
   
 
 
•   (7) relates to the cessation of the enforceability of the liens, pledges,
and other agreements that secure the Notes.
 
   
SECTION 8.04
  Conditions to Legal or Covenant Defeasance.
 
   
 
 
•    (1) requires an opinion from an investment bank or independent public
accountants relating to the sufficiency of payments to be made on Notes to be
defeased and will be eliminated only to the extent of such requirement.
 
   
 
 
•   (2) requires a tax opinion in connection with legal defeasance.
 
   
 
 
•   (3) requires a tax opinion in connection with covenant defeasance.
 
   
 
 
•   (4) requires absence of a default or an event of default.
 
   
 
 
•   (5) requires absence of breach or defaults under the Indenture and other
material agreements.
 
   
 
 
•   (6) requires an officers’ certificate attesting the absence of any intent to
prefer the Holders of Notes to other creditors of the Company.
 
   
 
 
•    (7) requires an opinion of counsel and officer’s certificate with respect
to satisfaction of conditions precedent.
 
   
ARTICLE 10
  Collateral and Security. This article provides for liens upon substantially
all of the assets of the Company and its Subsidiaries to be granted to the
Collateral Trustee in order to secure the Notes.

     The Proposed Amendments would also modify Section 3.03 to permit notice of
redemption and the redemption of the Notes to occur on the same day and
Section 7.12 to eliminate the appointment of the Collateral Trustee.
Amendment to the Notes.
     The Notes include certain of the foregoing provisions from the Indenture.
The Proposed Amendments will delete such provisions from the Notes.
Deletion of Definitions.
     The Proposed Amendments would delete those definitions from the Indenture
if references to such definitions would be eliminated as a result of the
elimination of the covenants described above. On or promptly following receipt
of the requisite number of Consents, we and the Trustee will execute the
Supplemental Indenture containing the Proposed Amendments. If the Debt Exchange
is terminated or withdrawn or the Notes are not accepted for exchange for any
reason, the Proposed Amendments will have no effect on the Indenture, the Notes,
or the Holders.

 